DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12, and 14-19 of U.S. Patent No. 11,248,416. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 11,248,416 teaches a method comprising receiving, by a network device and from a user equipment device, a request to connect to a network; performing, by the network device, a first admission control procedure enabling the user equipment device to temporarily access the network; receiving, by the network device and responsive to the temporary access, information identifying a slice associated with the user equipment device; performing, by the network device and based on the slice, a second admission control procedure to establish a network session for the user equipment device; and allocating, by the network device, resources of the network for the network session (Claim 1).
Regarding claim 2, U.S. Patent No. 11,248,416 teaches wherein performing the second admission control procedure is based on a slice quota for radio resource control (RRC) connections associated with the slice, wherein the slice quota differs from other slice quotas associated with other slices (Claim 2).
Regarding claim 3, U.S. Patent No. 11,248,416 teaches wherein performing the second admission control procedure is based on an access barring threshold that is based on the slice (Claim 3).
Regarding claim 4, U.S. Patent No. 11,248,416 teaches wherein performing the second admission control procedure is based on an end-to-end latency associated with the network (Claim 4). 
Regarding claim 5, U.S. Patent No. 11,248,416 teaches wherein performing the first admission control procedure is based on at least one of a number of user devices connected to the network or a projected congestion level associated with the network (Claim 5).
Regarding claim 7, U.S. Patent No. 11,248,416 teaches wherein the information identifying a slice includes network slice selection assistance information (Claim 7).
Regarding claim 8, U.S. Patent No. 11,248,416 teaches a network device comprising one or more processors configured to receive, from a user equipment device, a request to connect to a network; perform a first admission control procedure enabling the user equipment device to temporarily access the network; receive, responsive to the temporary access, information identifying a slice associated with the user equipment device; perform, based on the slice, a second admission control procedure to establish a network session for the user equipment device; and allocate resources of the network for the network session (Claim 8).
Regarding claim 9, U.S. Patent No. 11,248,416 teaches wherein, when performing the second admission control procedure, the one or more processors are further configured to perform the second admission control procedure based on a slice quota for radio resource control (RRC) connections associated with the slice, wherein the slice quota differs from other slice quotas associated with other slices (Claim 9).
Regarding claim 10, U.S. Patent No. 11,248,416 teaches wherein, when performing the second admission control procedure, the one or more processors are further configured to perform the second admission control procedure based on an access barring threshold that is based on the slice (Claim 10).
Regarding claim 11, U.S. Patent No. 11,248,416 teaches wherein, when performing the second admission control procedure, the one or more processors are further configured to perform the second admission control procedure based on an end-to-end latency associated with the network (Claim 11).
Regarding claim 12, U.S. Patent No. 11,248,416 teaches wherein, when performing the first admission control procedure, the one or more processors are further configured to perform the first admission control procedure based on at least one of a number of user devices connected to the network or a projected congestion level associated with the network (Claim 12).
Regarding claim 14, U.S. Patent No. 11,248,416 teaches wherein the information identifying a slice includes network slice selection assistance information (Claim 14).
Regarding claim 15, U.S. Patent No. 11,248,416 teaches a non-transitory, computer-readable storage media storing instructions executable by processors of one or more devices, which when executed cause the one or more devices to receive, from a user equipment device, a request to connect to a network; perform a first admission control procedure enabling the user equipment device to temporarily access the network; receive, responsive to the temporary access, information identifying a slice associated with the user equipment device; perform, based on the slice, a second admission control procedure to establish a network session for the user equipment device; and allocate resources of the network for the network session (Claim 15).
Regarding claim 16, U.S. Patent No. 11,248,416 teaches wherein the instructions to perform the second admission control procedure further comprise instructions to perform the second admission control procedure based on a slice quota for radio resource control (RRC) connections associated with the slice, wherein the slice quota differs from other slice quotas associated with other slices (Claim 16).
Regarding claim 17, U.S. Patent No. 11,248,416 teaches wherein the instructions to perform the second admission control procedure further comprise instructions to: perform the second admission control procedure based on an access barring threshold, and wherein the access barring threshold is based on the slice (Claim 17).
Regarding claim 18, U.S. Patent No. 11,248,416 teaches wherein the instructions to perform the second admission control procedure further comprise instructions to: perform the second admission control procedure based on an end-to-end latency associated with the network (Claim 18).
Regarding claim 19, U.S. Patent No. 11,248,416 teaches wherein the instructions to perform the first admission control procedure further comprise instructions to: perform the first admission control procedure based on at least one of a number of user devices connected to the network or a projected congestion level associated with the network (Claim 19).
Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        11/3/2022